ORMOND, J.
— Without an examination of the question, whether the defects in the warrant of the justice, were such as would in any case have authorized the court, after an appearance, to quash the proceedings — it should not have been done in this case. When a case is carried by appeal or certiorari from the Judgment of a justice of the peace, toa superior court, no defence can be made, which does not go to the merits of the case; as the statute requires the proceedings to be had de novo according to the equity and justice of the case, without regarding any defect in the warrant or other proceedings. Aik. Dig. 261.
It was, therefore, error in the court to quash the warrant. This point has been decided at this term of the court in the case of Patterson & others v. Grace.
Let the judgment be reversed and the cause remanded.